DENY and Opinion Filed July 5, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00435-CV

                    IN RE BRENDA L. CADDELL, Relator

          Original Proceeding from the 303rd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-19-13738

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Reichek
      In her May 6, 2022 petition for writ of mandamus, relator Brenda Caddell

challenges the trial court’s (1) ruling sustaining the denial of her objection to the

visiting judge, and (2) refusal to reconsider the enforcement motion that the visiting

judge had denied. Entitlement to mandamus relief requires relator to show that the

trial court clearly abused its discretion and that she lacks an adequate appellate

remedy. In re Copart, Inc., 619 S.W.3d 710, 713 (Tex. 2021) (orig. proceeding)

(citing In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding)).
      Based on our review of the petition and the record, we conclude that relator

has failed to show an abuse of discretion. Accordingly, we deny the petition for writ

of mandamus. See TEX. R. APP. P. 52.8(a).



                                            /Amanda L. Reichek/
                                            AMANDA L. REICHEK
                                            JUSTICE


Schenck, J., dissenting.

220435F.P05




                                        –2–